 GRAND RESORTS, INC.539GrandResorts,Inc.andProfessional,Clerical,GroundMaintenance,Parking Lot Attendants,Car Rental Employees,Warehousemen and Help-ersLocal Union 995,affiliatedwith the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Petition-er. Case 31-RC-3136November 19, 1975DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed on March 24, 1975,under Section 9(c) of the National Labor RelationsAct, as amended,a hearing was held on April 30,1975,beforeHearing Officer Julius N. Draznin.Following the hearing,and, pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations,Series 8, as amended,the RegionalDirector for Region 31 transferred this case to theBoard for decision.Thereafter the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record, the Board finds:1.Grand Resorts,Inc., a Nevada corporation, isa wholly owned subsidiary of MGM Grand Hotel,Inc.,aNevada corporation which operates theMGM Grand Hotel located in Las Vegas, Nevada.Grand Resorts, Inc., operates a jai alai fronton whichisphysically connected to the MGM Grand Hotel.During 1974 Grand Resorts,Inc., purchased morethan $50,000 in goods and services from supplierslocated outside of the State of Nevada,and its grossvolume of business was in excess of$100,000. During1974 MGM Grand Hotel,Inc., purchased more than$50,000 in goods and services from suppliers locatedoutside the State of Nevada,and its gaming revenueswere in excess 1 of $500,000. On the basis of thesefacts we find the Employer is engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.However, the Employer contends that although theB,oard'scommerce standards have been met, theBoard should decline to assert jurisdiction over theEmployer's jai alai operation because of its"essentially local" character. The Employer arguesthat jai alai operations are basically the same ashorse and dog racing operations, over which theBoard has declined to assert jurisdiction. (SeeHialeah Race Course, Inc.,125 NLRB 388 (1959)).The Petitioner contends that the jai alai operation ispart of the business of the MGM Grand Hotel andtherefore is not "essentially local" in character.Grand Resorts, Inc., is a wholly owned subsidiaryofMGM Grand Hotel, Inc., which operates theMGM Grand Hotel. Grand Resorts, Inc., operates ajai alai fronton immediately adjacent to the hotel.Although the fronton is in a separate building, thereisno outside-the-hotel entrance and one must enterthrough the hotel lobby.The hotel and the fronton are operatedas'a singleenterprise, although the jai alai operation is set up asa separate profit center. Harry Rosen, the manager ofthe jai alai department, reports directly to thepresident and vice president of Grand Resorts, Inc.,who are also the president and vice president ofMGM Grand Hotel.There are advertisements for the fronton through-out the hotel lobby. Tourist brochures which aredistributed throughout the United States advertisethe jai alai games as one of the activities available tovisitors at the hotel. The Employer also advertisesand sells "package trips" to the hotel which includeadmission tickets to the fronton. The jai alai-players,the subjects of this petition, are used by the hotel inradio advertisements for the fronton and the hotel.The average nightly crowd attending jai alai,gamesis from 1,200 to 1,300 (the seating capacity is 2,100).All persons, including hotel guests, are required topay an, admission charge of at least $3.30 to enter thefronton.Approximately 60 to 65 percent of thepatrons live in the Las Vegas area; the remainder areout-of-statevisitors.The average nightly bettingvolume or handle is $37,600. The type of wagering ispari-mutuel, which is most commonly used at horseand dog racing tracks. Pari-mutuel wagering differsfrom the type of wagering generally conducted in LasVegas in that there is a guaranteed return to thebetting public.The Employer is required to hold two state gaminglicenses, anonrestricted gaming license for its othergaming operations, and a pari-mutuel license for itsjai alai operation. The jai alai operation is governedby two sets of state regulations, the pari-mutuelwagering regulations and the, jai alai regulations.Under the regulations, pari-mutuel gaming must bephysically isolated from other forms of gaming. Thejai alai regulations also establish strict requirementsfor the fronton's physical layout, the isolation of theI ' The partiesmoved by jointmotion to amend the commerce stipulationto delete the words"volume of business"and substitute the words "gaming221 NLRB No. 121revenues were." That motion is hereby granted. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDjaialaiplayers,and for the players' conduct.Nonconformance, with these regulations subjects theEmployer and the players to disciplinary action,fines, and, as concerns the Employer, possible licenserevocation. Representatives of the Gaming ControlBoard visit the players' area three or four times eachweek to insure that the regulations are met.The players' area in the fronton is completelyisolated from other areas and the players enterthrough a separate guarded entrance. These require-ments resultfrom the Gaming Commission require-mentsand are intended to protect the integrity of thegame. The Gaming Commission also requires thatthe players live together in the same apartmentbuilding close to the fronton, although to somedegree this rule has recently been relaxed for playerswith families.There are 34 jai alai players, none of whom arecitizensof the United States; 32 are citizens of Spainand 2 of Mexico. All are here in the United States onH-2 occupational visas which must be renewed eachyear.The Employer,MGM Grand Hotel, hasindividual employment contracts with each of theplayers.Although the Employer contends that the Boardshould decline to assert jurisdiction over its jai alaioperationbecause of its "essentially local" character,the primary thrust of its argument goes to the factthat the operation is essentially local in characterbecause itofferspari-mutuel 'wagering and istherefore subject to more extensive state regulationthan other gambling operations. InHialeah RaceCourse,Inc.,125NLRB 388 (1959), the Boardpointed out that its declination of jurisdiction thereinwas purely discretionary in nature. No significantmention wasmade of the extent of state regulation.InEl Dorado, Inc.,151 NLRB579(1965),2 the Boardspecifically treated the employer's contention that itshould decline jurisdiction because the gamblingoperations therein were extensively regulated by theState.The Board found the employer's and theState'scontention without merit and asserted juris-diction. The Board said:However, though fully cognizant of the uniqueproblems of enforcement existing in the gamblingindustry,we are not persuaded that unionrepresentation of the requested employees in thematter of their terms and conditions of employ-ment would, as Nevada claims, thwart its effortsin dealing with the "undesirables" whose employ-ment in the gambling industry would not be in thebest interest of the State. Nevada's own experi-2A Nevada case in which the State of Nevada urged that the Boarddedinejurisdiction.3 SeeLos AngelesTurf Club,Inc,90NLRB 20 (1950),Hialeah Raceence, with, a long history of collective bargainingin, the gambling industry which, in substantialpart, ;concerns employees closely associated withgambling casinos, indicates its fears, are unwar-ranted.Thus [the Intervenor] has represented,inter alia,bartenders, waiters, cocktail waitresses,and more recently, as noted below, casino changegirls.Even the guards . . . . All these employeesare subject to the same "security" checks as thegaming employees. But the record in no wayindicates that their representation under the Acthas interfered with the State's imposition andadministration of the strict standards required inthe industry. [151 NLRB at 583.]In the circumstances of this case we see no reasonwhy the foregoing rationale should not be appliedhere and therefore reject the contention- that weshould decline jurisdiction because of the extensivedegree of regulation exercised by the State over theEmployer's jai alai operation.With regard to the Employer's contention that itsjai alai operation is "essentially local" in character,we -note that the Employer, unlike previous caseswhere we declined jurisdiction,3 is not solely engagedin the business of conducting pari-mutuel gamblingevents. It offers as part of its hotel business casino-type gambling, over which we have asserted jurisdic-tion in the past, as well as pari-mutuel gambbing. Wewould also assert jurisdiction over its regular hotelemployees.We see no reason why we should notassert jurisdiction over its jai alai operation.To the Employer's argument that its jai alaioperation draws primarily from a local crowd (60 to65 percent) and its nightly handle or betting volumeonly averages $37,600, we note that based on a yearlyhandle of $13,724,000 ($37,600 x 365) its out-of-stateor nonlocal business amounts to $4,503,400 withoutincluding admission fees. In our opinion this canhardly be considered an insubstantial amount.Accordingly, for the foregoing reasons we find theEmployer is an employer within the meaning of theAct and it will effectuate the policies of the Act toassert jurisdiction herein.2.The parties stipulated and we find that thePetitioner is a labor organization as defined in theAct and claims to represent certain employees of theEmployer.3.A question affecting commerceexistsconcern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.Course, Inc.,125 NLRB388 (1959);Walter A Kelley,139 NLRB 744 (1962);CentennialTurf Club,Inc,, 192NLRB698 (1971) (Member Fanningdissenting); andYonkers Raceway, Inc,196 NLRB 373 (1972). GRAND RESORTS, INC.4.The following employees of the Employer, asstipulated by the parties, constitute an appropriateunit for, the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act:All jai alai players, excluding all other employees,professional employees, guards and supervisors asdefined in the Act.541Accordingly, for the reasons stated above andupon the entire record, we shall direct an election inthe unit found appropriate above.[Directionof Election andExcelsiorfootnoteomitted from publication.]